Citation Nr: 1629355	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  10-20 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky



THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Associate Counsel



INTRODUCTION

The Veteran had active duty service from September 1968 to March 1970.  He has been awarded a Combat Action Ribbon among his awards and decorations.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The Board remanded the Veteran's claim for further development in February 2014 and the claim is now back before the Board for appellate review.

This appeal was processed using Virtual VA and the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
 
The Board notes that while the Veteran has contended that his PTSD potentially causes some employment problems due to lack of concentration, the most recent evidence shows that he is still employed.  As such, a claim for a total rating based on individual unemployability is not raised by the record and is not before the Board at this time.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).
 

FINDING OF FACT

Throughout the appeal period, resolving all doubt in favor of the Veteran, the Veteran's PTSD is manifested by no more than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for an initial evaluation of 70 percent for PTSD, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran in this case is challenging the initial evaluation assigned following the grant of service connection for PTSD.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  See also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify has been satisfied with respect to the issue of entitlement to a higher initial evaluation for these disabilities.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified and available post-service medical records pertinent to the years after service are associated with the claims file.  The Veteran has not identified any additional outstanding records that are relevant to the issues being decided herein.  

In addition, the Veteran was afforded VA examinations in connection with his claim in September 2009, March 2010, and May 2014.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the May 2014 VA examination in this case is adequate, as it is predicated on a review of the Veteran's medical history and a thorough examination that fully addresses the relevant rating criteria.   

There is also no objective evidence indicating that there has been a material change in the severity of the Veteran's disabilities he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.

The Board also finds that there has been substantial compliance with the prior February 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The February 2014 remand directed the AOJ to obtain additional VA medical records and a VA psychiatric examination.  Additional VA medical records have since been associated with the claims file and the Veteran was afforded another VA examination in May 2014.  

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the appellant in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Law and Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board notes that the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the evaluation to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this case, the Veteran's PTSD is currently assigned a 50 percent evaluation pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 50 percent disability evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating for PTSD is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

"[A] veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  That section "requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.  

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126.  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  

For those cases received by the RO prior to August 4, 2014, the rating schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association  (also known as "the DSM-IV").  38 C.F.R. § 4.130.  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.

In considering the evidence of record under the laws and regulations as set forth above, and resolving reasonable doubt in his favor, the Board concludes that the Veteran is entitled to an initial evaluation of 70 percent for his PTSD, but no higher.

The Veteran's wife submitted a statement in support of his initial claim for service connection for PTSD in August 2009.  She reported that the Veteran was moody, had difficulties sleeping and noted that he hated loud noises so much that some almost caused panic.

The Veteran had a VA examination in connection with his claim in September 2009.  At that examination, the examiner diagnosed the Veteran with anxiety disorder and opined that the Veteran's mental health symptoms were not severe enough to interfere with occupational and social functioning.  The Board finds that this opinion is of little probative value in this case as it was not supported by the medical evidence of record.

At an appointment with his VA medical center in September 2009, the Veteran reported nightmares and poor sleep, as well as anxiety and depression.  He reported occasional hallucinations in the past, but stated that they did not make him a danger to himself or others.  He was noted to be withdrawing from friends and family and experiencing some anger, but no suicidal ideation was present.  He was assigned a GAF of 51.  In October 2009, the Veteran reported nightmares, poor sleep and problems concentrating while driving.  At that appointment, his speech was clear and coherent and his doctor indicated that he was fully oriented with no unsafe or impulse behavior, and no suicidal or homicidal thoughts, or hallucinations.  His GAF at that time was 62.  In November 2009, the Veteran reported isolating himself, noting that he could not stand to be around others and severe nightmares.  His GAF was a 52.

The Veteran's daughter submitted a statement regarding his symptoms in December 2009.  She indicated that the Veteran would forget where he was going and get lost when out driving his car.  She reported that he experienced panic attacks and nightmares and would check the locks and windows around the home.  She also stated that she felt the Veteran was suicidal in that he would go out to woods and work to physical exhaustion.  

At a January 2010 appointment at his VA medical center, the Veteran stated that his wife had told him that he was the most hateful being on Earth.  He stated that he did not have anxiety but noted that his mind was frequently distracted and as such he would become confused.

In March 2010, the Veteran stated that he was depressed, sad, and agitated.  He reported a history of passive, fleeting suicidal ideation and reported that his daughter had taken his guns away as a result.

The Veteran underwent a VA examination later in March 2010.  During that examination, the Veteran reported poor concentration, racing thoughts, sleep problems, and nightmares.  He stated that he felt he had outlived his usefulness and described a sense of foreshortened future.  He denied suicidal ideation, but noted his step-daughter had taken his guns away.  The Veteran reported that he had been married to his second wife for 15 years, and at that time noted that he was not speaking with wife very much, although he did report that he got along well with his step-daughter and daughter.  He also reported that he had some friends, but did not socialize with them much, and he had stopped hunting as he no longer wanted to shoot anything.  He was neatly groomed for the examination, with normal speech, affect, and thought process.  He denied delusions and was noted to understand the outcome of his behavior.  The VA examiner opined that the Veteran's symptoms were considered severe, particularly due to his suicidal ideation, however, he then opined that the Veteran's impairment was moderate and later found that the Veteran's symptoms were transient or mild.  The Board finds that such opinions appear to contradict each other, making it difficult to evaluate the Veteran based upon this examination.

At a VA medical center appointment in May 2010, the Veteran was diagnosed with chronic PTSD with the associated conditions of depression and anger and severe social and emotional isolation and withdrawal from others.  His provider assigned a GAF of 50 and noted that the average GAF in the last 12 months was also 50.  In July 2010, the Veteran's VA provider indicated that the Veteran was experiencing depression with fleeting or passive suicidal thoughts without a plan or intent, anger or agitation, frequent intrusive thoughts, and social and emotional isolation and withdrawal from others.

At VA appointments from September 2010 to January 2011, the Veteran's GAF increased to 60-65.  In September 2010, it was noted that the Veteran was experiencing auditory and visual hallucinations.  However, his provider also reported that he was fully oriented with normal speech at such appointments.  He had a linear thought process, but his insight and judgment were noted as fair.  The Veteran's medical records then show that he denied experiencing hallucinations on occasion, but again reported visual and auditory hallucinations at an appointment in May 2011.  In May 2011, the Veteran also reported that at that time, he was not able to feel happy even when he was alone.

At a VA medical center appointment in June 2012, the Veteran was not having as many nightmares.  However, he did report seeing someone in his peripheral vision 2-3 times per week.  He had experienced such hallucinations previously, but not as frequently.  The Veteran was also having difficulty with survivor's guilt.  In March 2013, the Veteran reported that he had been working a lot of hours, with a friend performing finishing and detail carpentry in new homes.  He reported that keeping busy, helped him to not think about his feelings or everything that had happened.  He reported being watchful, alter, on guard, and detached.  The Veteran also reported that he was experiencing auditory hallucinations of people in the woods by his house and on occasion he would take his gun outside and fire it into the woods; after that he noted that he would bring himself back to reality and knows that the woods are not full of Vietnamese hunting him.  He was assigned a GAF of 60.  In April 2013, although he was assigned a GAF of 65, he again reported seeing a man that wasn't really there.  

In July 2013, the Veteran was assigned a GAF of 70 and his provider opined that his average GAF for the previous year was 70.  However, at an appointment in October 2013, the Veteran was assigned a GAF of 60, with an average GAF for the previous year of 60.  At that time, he was living with his family, but keeping to himself and continued to help his friend part time with carpentry work.  He reported anxiety with occasional feelings of impending doom and described some obsessive behaviors with regard to germ aversion.  In November 2013, he reported getting up to 3 hours of sleep per night.  He then reported that he would roam the yard or woods looking for Vietnamese people; noting that sometimes he could see them.  He denied suicidal or homicidal ideation, but again noted that his children had taken his guns away.  He was assigned a GAF of 65.

In May 2014, the Veteran underwent another VA examination.  At that time, the Veteran reported being married for 19 years, with a positive relationship with his wife.  His leisure activities were limited and he stated that he would sometimes go fishing with his brother.  He noted that he had been working for a friend performing custom interior trim in homes since his March 2010 VA examination, but stated that mild memory problems interfere with his work performance.  He also noted that his step-daughter would drive him to his appointments as he did not drive in larger cities due to anxiety.  The Veteran also reported difficulty with sleep, mild memory impairment, distractibility, anxiety, depression, and guilt.  He again stated that he would experience an irrational belief that the enemy was outside and would occasionally fire his gun into the woods.  The Veteran acknowledged that he logically knew that there was no enemy in the area, but that shooting into the woods would calm his nerves.  The examiner reported that the Veteran's appearance and hygiene were adequate and noted that he was fully oriented with good eye contact, appropriate affect and normal thoughts and speech.  He then noted that the Veteran denied a history of suicidal or homicidal ideation.  He opined that the Veteran's symptoms were moderate and that he had occupational and social impairment with reduced reliability and productivity.

At a VA medical center appointment in October 2014, the Veteran reported that he and his wife formerly lived in the basement of his home, while his daughter lived upstairs.  However, he reported that his daughter had moved out of the home and while his wife moved upstairs, he had remained living in the basement by himself.

The Board finds that a review of the Veteran's overall medical records and lay testimony show that his symptoms best align with a 70 percent disability evaluation.  In that regard, the Board notes that the Veteran has consistently discussed fleeting suicidal thoughts and noted that his children had taken away his guns on several occasions in response to such ideation.  He has also reported the presence of visual and sometimes auditory hallucinations, to include seeing the enemy hunting him in his yard or in woods near his home.  Further, the Board notes that while the Veteran has acknowledged that logically, he knows that there are no Vietnamese hunting him in the woods by his home, he has also reported reacting to such hallucinations in firing his gun into the woods to calm his nerves.  He also reports checking the locks and windows in his home.  While the Veteran has remained married and maintained relationships with his family, his PTSD has also caused him to isolate and withdraw, to include living in his basement alone. 

A GAF score between 41 and 50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning.  A GAF score between 51 and 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning.  A GAF score between 61 and 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. See 38 C.F.R. §§ 4.125, 4.130.

In this case, the GAF scores assigned are but one factor for consideration in a rating.  Overall, the Board notes that the Veteran's GAF scares have fluctuated from being in the serious range, to moderate, to mild.  Nevertheless, while considering the GAF scores of record as part of the overall social and occupational functioning picture, the Board finds the narratives contained in the Veteran's treatment records and the May 2014 VA examination to be the most probative evidence of the Veteran's psychological symptomatology.  As such, the Board finds that the Veteran's repeated discussion of suicidal thoughts, isolation from others, and hallucinations, to include seeing the enemy in the woods near his home, rises to the level of a severe disability.  The Board finds that the Veteran's VA medical providers also often refer to the Veteran's symptoms as severe in their characterization of the disorder.  As such, the Board finds that a 70 percent disability rating is warranted.

As above, the Board finds that the Veteran's symptoms more closely align with a 70 percent evaluation.  However, the Board finds that the Veteran's medical records, VA examinations, and lay testimony submitted during the relevant time period, do not show total occupational and social impairment.  First, there is not total social impairment as the Veteran has remained married and has a good relationship with his children.  The Veteran has also reported few friends and little socializing.  This is clearly significant social impairment, but it does not show total impairment.  Additionally, the overall evidence of record does not show symptoms that rise to the level of total impairment.  Further, the VA treatment records indicate that the Veteran did not have persistent hallucinations and that he logically knew that the hallucinations were not real.  The Veteran has also repeatedly reported that he is able to perform his activities of daily living and examiners have found him to be well-groomed.  Moreover, he appears to remain employed based on the most recent evidence of record.  

Furthermore, the VA treatment records do not support disorientation to time or place, as the records indicate the Veteran is consistently fully oriented.  The Board notes that the Veteran's medical records do show vague and fleeting thoughts of suicide.  However, the Board also notes that the Veteran more often reports no suicidal or homicidal ideation at his medical appointments.  As such, the Veteran has not been shown to be a persistent danger of hurting himself or others.  Additionally, while the Veteran has reported memory and concentration issues, the evidence does not show, nor does the Veteran report, that such memory loss is such that he forgets the names of his close relatives or his own occupation or name.  As such, the Board finds that a 100 percent disability rating is not warranted for the Veteran's PTSD.

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505   (2007), the Board has also considered whether further staged ratings were appropriate.  For the reasons indicated above, however, the Veteran's symptoms do not present with findings necessary to allow for any further higher staged ratings than those already assigned.

Conclusion

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's PTSD is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluation with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Indeed, the rating criteria contemplate his chief complaints and manifestations, which include sleep impairment, social isolation, and anxiety.  Indeed, the rating criteria for PTSD contemplate the overall effect of all of his symptomatology on his occupational and social functioning.  Moreover, as discussed above, there are higher ratings available under the diagnostic codes for the disorder, but the Veteran's disability is not productive of such manifestations.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected PTSD under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra.  Further, as noted in the Introduction section, as the Veteran appears to remain employed, a claim for a total rating has not been raised by the record.  See Rice, supra.


ORDER

An initial disability rating of 70 percent, but no more, for service connected PTSD is granted subject to the law and regulations governing the award of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


